From a judgment of conviction for the offense of using abusive, insulting or obscene language in the presence or hearing of a woman, this appeal is taken. *Page 470 
The appeal is upon the record proper there being no bill of exceptions. Contained in the record are demurrers to the complaint. There nowhere appears any ruling of the court upon the demurrers nor anything to show that the demurrers were called to the attention of the court. Therefore, there is nothing presented in this connection for our consideration. However, it does affirmatively appear that the demurrer was no answer to the complaint. The complaint not only was in the form prescribed in the Code, but also pursues the language of the statute. Record regular.
Affirmed.
CARR, J., not sitting.